Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with applicant’s representative, Justin K. Powley (Reg. No. 74,449), on 11/02/2021.
The application has been amended as follows:

1. (Currently Amended) A method 
capturing, by a processor of a [[the]] body camera, recorded data of the event, the recorded data comprising audiovisual data;
wirelessly receiving, by the processor, a plurality of messages, each message indicating an occurrence in the event;
creating, by the processor, metadata for each message of the plurality of messages, each metadata describing information about the occurrence and a respective location of the occurrence in the recorded data;
identifying, by the processor, the metadata associated with at least one message from the plurality of messages as an audit tag;
assigning, by the processor, an urgent categorization to at least one metadata identified as the audit tag;
storing, by the processor, the recorded data and the metadata for each message of the plurality of messages in a data store of the body camera;
wirelessly transmitting, by the processor and via a first communication link using a first wireless interface, the metadata assigned the urgent categorization to a server;[[,]]
categorization making , by the server, to confirm receipt at a later time of the recorded data associated with the metadata assigned the urgent categorization;
after wirelessly transmitting the metadata assigned the urgent categorization, transmitting, by the processor and via a second communication link using a second interface, the metadata for each message of the plurality of messages and the recorded data to the server;
confirming, by the server, ; and
wherein wirelessly transmitting the metadata assigned the urgent categorization independent of and before transmitting the metadata for each message of the plurality of messages and the recorded data to the server permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event.

2. (Previously Presented) The method of claim 1 wherein receiving comprises receiving a signal that includes the one or more messages of the plurality of messages from at least one of a dispatch system, a conducted electrical weapon (CEW), a holster, a vehicle detector, a mobile data terminal (MDT), or an electronic device.

3. (Cancelled)

4. (Previously Presented) The method of claim 1 further comprising digitally signing, by the processor, the metadata for each message of the plurality of messages with a cryptographic hash.

5. (Previously Presented) The method of claim 4 further comprising digitally signing, by the processor, the recorded data.

6. (Previously Presented) The method of claim 1 wherein at least one of the identifying and assigning comprises determining a category of each metadata in accordance with an agency-specific guideline defining at least one of the urgent event and a non-urgent event.

7.-10. (Cancelled)

11. (Previously Presented) The method of claim 1 further comprising receiving, by the processor, a request from the server to wirelessly transmit a portion of the recorded data based on the metadata.

12. (Previously Presented) The method of claim 11 further comprising wirelessly transmitting, by the processor, the portion of the recorded data to the server, and wherein wirelessly transmitting the portion of the recorded data reduces resources used to prepare and transmit the recorded data.

13.-17. (Cancelled)

18. (Previously Presented) The method of claim 1 further comprising:
after transmitting the metadata for each message of the plurality of messages and the recorded data to the server:
receiving, by the processor, an acknowledgment receipt from the server; and
in response to receiving the acknowledgment receipt, deleting, by the processor, the metadata for each message of the plurality of messages and the recorded data from the data store of the body camera.

19. (Previously Presented) The method of claim 1 further comprising: after transmitting the metadata assigned the urgent categorization to the server, 	receiving, by the processor, an acknowledgment receipt from the server.

20. (Currently Amended) A system system 
a server; and
a recording device comprising:
a processor;
a first wireless interface;
a second interface;
a sensor comprising a photo sensor and an audio sensor; and
a non-transitory computer-readable medium in communication with the processor, wherein the computer-readable medium includes a stored program, and wherein in response to the processor executing the stored program the processor:
captures, via the sensor, recorded data of the event, the recorded data comprising audiovisual data;
wirelessly receives a plurality of messages, each message indicating an occurrence in the event;
creates metadata for each message of the plurality of messages, each metadata describing information about the occurrence and a respective location of the occurrence in the recorded data;
identifies the metadata associated with at least one message from the plurality of messages as an audit tag;
assigns an urgent categorization to at least one metadata identified as the audit tag;
wirelessly transmits, via a first communication link using the first wireless interface, only the metadata assigned the urgent categorization to the [[a]] server, wherein in response to receiving the metadata assigned the urgent categorization at a later time of the recorded data associated with the metadata assigned the urgent categorization; and
after wirelessly transmitting the metadata assigned the urgent categorization, transmits, via a second communication link using the second interface, the metadata for each message of the plurality of messages and the recorded data to the server, 

21. (Currently Amended) The system , the recording device further comprising a data store in communication with the processor, wherein the processor stores the recorded data and the metadata in the data store.

22. (Currently Amended) The system 

23. (Currently Amended) The system 

24. (Currently Amended) The system 

25. (Currently Amended) The system 

26. (Currently Amended) The system 

27. (Currently Amended) The system 

28. (Cancelled)

29. (Previously Presented) The method of claim 1 further comprising:
marking, by the processor, one or more portions of the recorded data that is related to the metadata assigned the urgent categorization; and
wirelessly transmitting, by the processor, the one or more portions of the recorded data to the server, and wherein wirelessly transmitting the one or more portions of the recorded data reduces the resources used to prepare and transmit the recorded data.

30. (Previously Presented) The method of claim 1 further comprising:
detecting, by the processor, a disconnection of the body camera from a dock;
creating, by the processor, disconnection metadata documenting the disconnection of the body camera from the dock, wherein the disconnection metadata is unrelated to the recorded data;
identifying, by the processor, the disconnection metadata as a second audit tag; and
assigning, by the processor, a non-urgent categorization to the second audit tag, wherein the detecting, creating, identifying, and assigning are completed without capturing the recorded data.

31. (Previously Presented) The method of claim 1 further comprising:
allocating, by the processor, at least one of the recorded data and the metadata into a plurality of segments;
digitally signing, by the processor, each separate segment of the plurality of segments; and
wirelessly transmitting, by the processor, each segment of the plurality of segments separately to the server.

Reasons for Allowance
Claims 1-2, 4-6, 11-12, 18-27 and 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant claims are directed to a method and system for recovering information from a recording device. The closest prior art of record is US 2016/0286156 A1 to Kovac (hereinafter “Kovac”). Kovac teaches:
capturing, by a processor of a body camera, recorded data of the event, the recorded data comprising audiovisual data (paras 44-48, 106-109)
wirelessly receiving, by the processor, a plurality of messages (paras 48, 51, 106-109, 127, 151-152), each message indicating an occurrence in the event (paras 51, 106-109, 127, 151)
creating, by the processor, metadata for each message of the plurality of messages (paras 140, 147, 150, 156, 164), each metadata describing information about the occurrence and a respective location of the occurrence in the recorded data (paras 136, 140, 148, 164, 172, 176, 184, 188)
identifying, by the processor, the metadata associated with at least one message from the plurality of messages as an audit tag (paras 140, 147, 150, 156, 164)
assigning, by the processor, an urgent categorization to at least one metadata identified as the audit tag (para 164)
storing, by the processor, the recorded data and the metadata for each message of the plurality of messages in a data store of the body camera (paras 49, 141, 146-147, 150)
wirelessly transmitting, by the processor and via a first communication link using a first wireless interface, the metadata assigned the urgent categorization to a server (paras 77, 130, 147, 149-150, 156, 176, 188)
after wirelessly transmitting the metadata assigned the urgent categorization, transmitting, by the processor and via a second communication link using a second interface, the metadata for each message of the plurality of messages and the recorded data to the server (paras 56, 105, 123, 131, 143, 162, 194)
Therefore, the prior art does not teach, neither singly nor in combination the following:
in response to receiving the metadata assigned the urgent categorization, making a record, by the server, to confirm receipt at a later time of the recorded data associated with the metadata assigned the urgent categorization;
in response to receiving the metadata for each message of the plurality of messages and the recorded data, confirming, by the server, receipt of the recorded data associated with the metadata assigned the urgent categorization based on the record
wherein wirelessly transmitting the metadata assigned the urgent categorization independent of and before transmitting the metadata for each message of the plurality of messages and the recorded data to the server permits the server to track the recording of an urgent event and to ensure the data integrity of the recorded data associated with the urgent event

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685